﻿It is with particular pleasure that I extend to you, Mr.
President, my sincerest congratulations, and those of my
Government, on your election as President of the General
Assembly. Your election will ensure that the business of
the General Assembly will be conducted skilfully,
impartially and very efficiently at this important moment
for the General Assembly, when it will have to make
decisions that may be vital to the future of our
Organization.
The General Assembly session that we are now
beginning is a particularly important one in that its
purpose is to ensure that in the future multilateral activity
will be assured of validity, effectiveness and credibility.
With the United Nations having completed more than 50
years of existence, we need new ways to view the world,
without forgetting the many achievements made and the
valuable experience gained both from successes and from
failures.
This is an appropriate time for us to renew our
commitment to multilateralism as the guiding principle of
international relations and the essential tool to resolve
crises and problems that are beyond the ability of any
State, however important or powerful it may be, to
resolve on its own.
This is particularly important in the face of a
growing unilateralism that has recently emerged as a
feature of the international scene. The new international
reality makes it essential for States to act together so as
to confront energetically and resolutely the problems of
the environment, organized crime, arms control, human
rights, democratization, poverty, unemployment, social
fragmentation and many other issues.
Chile has consistently contributed to the
Organization and, to the limits of its ability to do so, will
continue to lend its strong support to the great work of
the United Nations in all its forums.
I wish to speak first of the issue of the Security
Council and its reform process. I stressed before the
General Assembly last year the importance of greater
involvement by Member States in the decisions of the
Security Council in order to strengthen its legitimacy and
25


give it the necessary political backing for the actions it
undertakes.
We reiterate once again the desirability of revising the
composition of the Security Council and its working
methods. In this connection, we appreciate the arduous
work conducted by the Working Group on this issue, which
has served to clarify the various positions and to allow a
proper appraisal of this enormously complex subject.
I wish especially to pay tribute to the outgoing
President of the General Assembly, Mr. Razali Ismail of
Malaysia, for his keen sense of responsibility and his
courage in taking the initiative to make specific proposals
on these matters in order to ease the difficulties
encountered within the Working Group and make it
possible to analyse and discuss them in specific terms.
My Government considers that any future composition
of the Council must combine the requirements of its
effectiveness with the need for an equitable representation
of the developing countries that properly reflects the
increase in the number of Members in the past 50 years.
Where these fundamental issues are concerned, Chile
supports and endorses the content of the Declaration on the
strengthening of the United Nations and the reform of the
Security Council issued by the Heads of State or
Government at the eleventh summit of the Rio Group in
Asunción, Paraguay, on 24 August of this year.
In that Declaration we expressed the great importance
we attach to the process of expanding and reforming the
Security Council, which must result in a broad general
agreement that will make it possible to correct the
imbalances in its current composition, improve the decision-
making mechanisms, make the conduct of its work more
transparent and represent with greater legitimacy all States
Members of the Organization.
With regard to the total number of members of the
Security Council, we believe that a membership of up to 25
would not impair its effectiveness, provided that the
expansion met the requirements of responding properly to
the increase in United Nations Member States since the last
reform of the Charter and the undeniably growing
importance of developing countries.
Chile shares in the broad base of agreement on
allowing the entry of Germany and Japan as permanent
members of the Security Council. Nevertheless, there is
also a conviction that this can take place only in the context
of suitable regional representation, including other
permanent members from Asia, Africa and Latin
America.
We support a process of regional consultation and
consensus to fill these seats. This, however, does not
exclude a possible role for the General Assembly in case
there is an absence of regional agreement. In this
connection, the Assembly will have to analyse carefully
the proposals that have been put forward regarding
rotation. These are undoubtedly attractive since they
include a larger number of countries, but they could
impair the effectiveness of the Council and increase
tensions between permanent and non-permanent members.
As far as the Latin American and Caribbean region
is concerned, its fundamental responsibility is to fill its
seats through a process that gives its members legal
validity and political legitimacy. In this process,
consideration must be given to all the possibilities that
will allow for appropriate regional representation. Chile
is prepared to accept any formula that reflects this.
Serious consideration must be given to the possibility that
only one of its members will occupy the permanent seat
allocated to the region.
The question of the veto will also have to be
discussed in greater depth, taking into account many
factors, such as legal ones relating to Charter obligations
and the evolution of modern international law, and
political ones, such as the evolution of the international
situation, which are today very different from those
prevailing at the time the United Nations came into being.
The outgoing President of the General Assembly has
made some very interesting proposals in this regard,
which need to be carefully considered by Member States.
Chile is concluding this year, with a sense of
satisfaction, its participation in the Security Council after
an absence of more than 30 years. Our decision to
participate was motivated by the need to assume our
international responsibilities, and we did so in the
conviction that we could make a contribution.
As a preliminary conclusion, I would like to
emphasize that the rich contribution of the non-permanent
members of the Council provides genuine balance and
enables the Council to renew itself over time. Our
experience has been a rewarding one, and we have sought
to focus our contribution, beyond our natural interest in
issues relating to the Latin American region, on a number
26


of areas in which welcome progress has been made, to
which Chile has made an effective contribution.
We welcome the important progress the Council has
made regarding its responsibility in the humanitarian
sphere, which has necessarily become a major aspect of the
maintenance of international peace and security. This is the
foundation of the presidential statement issued by the
Council on the protection of humanitarian workers. The
strengthening of this aspect of the Council's work was one
of the main issues in which Chile participated. Motivated
by our concern about this matter, we proposed a mechanism
that establishes the modalities by which the Council
communicates with the humanitarian agencies working in
the field.
Similarly, Chile has been particularly concerned that
countries that have experienced severe conflicts should not
be abandoned by the system once conflict ends. We have
therefore insisted on the need for a United Nations presence
in the field when peace-building gives way to overall
reconstruction and development activities.
With respect to sanctions, it has been demonstrated
that, where authoritarian Governments are concerned, broad
sanction regimes merely penalize the population without
bringing about political change. We have noted the progress
made by the Council in devising sanctions, as in the case
of resolution 1072 (1996) on the situation in Burundi and
the one recently adopted on UNITA in Angola, which are
indeed capable of yielding the desired results without
harming innocent populations.
Lastly, Chile has attached special importance to
African affairs while a member of the Security Council. We
believed it important to assist the Council in taking
decisions on the problems that region is facing at this
historic moment when African countries are assuming their
own responsibilities for regional problems, as has been
apparent in the Organization of African Unity initiative in
the Arusha process and the activities of the Economic
Community of West African States, among others.
We are aware that the reform process is not confined
to the Security Council. The Secretary-General has told us
clearly and lucidly that we are facing the most extensive
and farthest-reaching reforms in the 52 years of this
Organization's history. Accordingly, we welcome his
comprehensive report of last July, entitled, "Renewing the
United Nations: A programme for reform". We agree with
his proposals aimed at transforming the leadership and
management structure of the United Nations so as to enable
it to act with greater unity of purpose, coherence and
agility in tackling the problems.
We wish to convey to the Secretary-General and his
colleagues our gratitude for the report, which the General
Assembly will have to analyse in depth, and Chile will
contribute to the debate with interest and dedication and
in an open spirit of consensus.
In this connection, we agree with the Secretary-
General's statement that the major source of institutional
weakness in the United Nations is the fact that over the
course of the past half century certain of its organizational
features have tended to become fragmented, duplicated
and rigid, resulting in their ineffectiveness in some areas
and superfluity in others. As Chile sees it, the main
obstacle to the reform process has been the fear of change
that exists in the Organization, which has paralysed the
process since it began here in the General Assembly four
years ago. The time has come for all of us, the Secretariat
and Member States alike, to show proudly our collective
creativity, courage and realistic inventiveness. The period
of bureaucratization in the United Nations must give way
to the era of creation.
Only through flexible and efficient management will
we be able to give new impetus to the Organization and
provide it with the proper tools for the true modernization
the international community demands. Reform is not
intrinsically an exercise in cutting costs or reducing staff.
Its aim is to ensure a real and growing increase in the
political effectiveness of the United Nations, from the
Security Council and the way it deals with and resolves
present-day conflicts in today's world to the Economic
and Social Council and the development agencies.
Many of the problems facing the Organization result
from the fact that Member States have been remiss in
responding to the need to adapt intergovernmental
machinery to the new requirements of the international
situation. This is perhaps one of the main aspects of the
reform process we have embarked upon.
Accordingly, it is essential to proceed further with
the reorientation and restructuring of the Economic and
Social Council in order to coordinate both the agencies
and its subsidiary bodies so that it may engage in
executive interaction with the functions of the General
Assembly. In that way, it can regain its leadership
position as a flexible and efficient organ and contribute
effectively to answering the challenges on the economic
and social agenda of the Organization.
27


Given this mandate of the Economic and Social
Council, its future relationship with the World Bank and the
International Monetary Fund will be extremely important.
In this connection, the establishment of a substantive
secretariat of the Economic and Social Council seems to us
an interesting proposal.
Furthermore, the reform process should leave room for
the progressive regionalization that is taking place within
the United Nations system. In the review of the regional
commissions to be carried out by the Economic and Social
Council, there is a need to find mechanisms which, without
affecting the regional mandates of each commission, can
contribute to the definition and regional implementation of
the major agreements and consensuses reached by the major
conferences sponsored by the United Nations system over
the past decade.
We are following with interest the proposal to give to
the Resident Coordinator of the Secretary-General authority
over all United Nations bodies in the field. This new
integrated approach, in which the funds and programmes
will retain their autonomy, will contribute to the necessary
cohesion and reduce the natural tendency towards
divergence between the multidisciplinary agencies
represented, thereby strengthening their activities.
It also seems to us essential to evaluate the subsidiary
bodies in greater depth, using as the main criteria their
relevance and effectiveness, and to take the appropriate
decisions. Accordingly, we are concerned by the
recommendation to merge the Commissions on Narcotic
Drugs and on Crime Prevention and Criminal Justice, since
that would run the risk of limiting treatment of the problem
of narcotic drugs merely to its criminal dimension, losing
sight, in the process, of elements that are an inherent part
of the drug issue, such as education and prevention. At the
same time, the reform process must assign special
importance to measures and mechanisms designed to
accelerate economic and social development, especially in
Africa, by supporting domestic efforts at economic
restructuring, diversification of raw materials and increased
food security being carried out by the countries of the
region.
We welcome the proposals designed to strengthen the
Office of the High Commissioner for Human Rights, both
institutionally and substantively, since they seem to us to be
of great importance for the future development of the
Organization. The protection and promotion of human
rights and fundamental freedoms, together with democracy
and equitable growth, are the three pillars of present-day
international society. As the Secretary-General himself
has stated, they constitute an essential component of
international peace and security. Any measure that
contributes to strengthening the ability of the High
Commissioner for Human Rights to take action will
receive the firm support of the Chilean delegation.
Similarly, we strongly support the initiatives by the
Secretary-General with regard to the proposals for
interaction between civil society and private enterprise,
which have become major actors at both the national and
international levels. The time has come for civil society,
including the business community, to participate in the
United Nations at a level that reflects the contribution that
it has been making for some time.
A series of measures have been recommended to us
that are designed to make more flexible the procedures
for deliberations in the General Assembly, to reduce the
length of meetings, apply a thematic approach to topical
issues, overcome delays and enable us to concentrate on
the most essential matters. While technically these
proposals appear to relate more to formal than to
substantive aspects, we know that in fact they will not be
simple or merely procedural decisions. In reality, their
aim is to promote the capacity of this Organization to
build consensus, so as to arrive at concise decisions in the
shortest possible time.
On financial matters, we endorse the proposal for
results-based budgeting, with few institutional
mechanisms having a major strategic impact. This seems
to us an innovation will have far-reaching consequences
for the Organization. We also support the idea of
reallocating savings to economic and social activities
through the establishment of a development account.
28


We have focused our statement on the great task of
reform, which is difficult, complex and full of potential as
well as of problems. We are determined to find the
solutions that the United Nations requires if it is to
discharge all its mandates and satisfy the demands and
aspirations of an international community that is anxious to
place in the Organization great hopes for the future. We are
determined not to let this opportunity to restructure and
renew the United Nations pass us by. The full cooperation
of the Chilean delegation can be counted on in this effort.